DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 lines 4-5 recite “process; (b) computing”, Examiner suggests --process; and (b) computing--.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “computing a prediction of the occurrence of the subsurface feature, wherein the prediction has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension”, however, the disclosure does not provide an adequate description of how to perform the claimed function or computing a prediction of the occurrence. At best [0009] merely recites the limitation verbatim and [0021] recites “Once the data is inputted to the backpropagation-enabled process, a prediction of the occurrence of the subsurface feature is computed”. Essentially, the specification presents a situation where data is input and an output is received without any further clarification regarding how the computing is achieved. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not describe with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the Inventor(s) had possession of the claimed invention.
	Claims 2-19 depend from claim 1 and fail to remedy the deficiencies of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) (b) computing a prediction of the occurrence of the subsurface feature, wherein the prediction has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension. 
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical relationships, equations, formulas or calculations. For example, “computing” in the context of this claim encompasses the user manually calculating the prediction of occurrence and/or using mathematical relationships, equations, formulas or calculations to compute the prediction of occurrence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or using mathematical relationships, equations, formulas or calculations, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – (a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process. The step of “inputting a multi-dimensional seismic data set” is recited at a high-level of generality such that it amounts no more than mere data gathering step to acquire the input for the computation and therefore amounts to no more than adding insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process amounts no more than adding insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-19 depend from claim 1 and consequently recite the same abstract idea as claim 1. The additional claim elements recited in claims 2-19 serve merely to add additional extra-solution activity.  The additional limitations do not impose any meaningful limits on practicing the abstract idea. Consequently, the limitations neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang in Non-Patent Literature “Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks” (see IDS filed 11 MAR 2021).
	Regarding claim 1, Jiang teaches:
	A method for training (see “training 2D and 3D CNNS, section 3.3 Training) a backpropagation-enabled segmentation process (section 2.1.2 Back Propagation, “bottom up segmentation”, section 3 Methods) for identifying an occurrence of a subsurface feature (see “automatically extract faults and channel structures”, see Introduction; see “Identifying the geological structures”, Abstract; see Fault and Channel, section 1.1.2 see e.g. channel, fault, salt dome or negative, Fig. 3.1), the method comprising the steps of:
	(a) inputting a multi-dimensional seismic data set with an input dimension of at least two into a backpropagation-enabled process (Fig. 1.2; see “2D and 3D training patches,  section 3 Methods); 
	(b) computing a prediction of the occurrence of the subsurface feature (see local patch prediction, section 3 Methods), wherein the prediction has a prediction dimension of at least 1 and is at least 1 dimension less than the input dimension (2D test results, section 3, Methods).
	Regarding claim 2, Jiang teaches the limitations as indicated above. Further, Jiang teaches wherein the input dimension is at least 2, and the prediction dimension is 1 (see “2D and 3D patches”, Abstract; Fig. 1.2.; see “automatically extract faults and channel structures”, see Introduction; see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 3, Jiang teaches the limitations as indicated above. Further, Jiang teaches wherein the input dimension is at least 3, and the prediction dimension is selected from the group consisting of 1 and 2 dimensions (see “automatically extract faults and channel structures”, see Introduction; Fig. 1.2; see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 6, Jiang teaches the limitations as indicated above. Further, Jiang teaches wherein the multi-dimensional seismic data is selected from the group consisting of 2D seismic data and 2D data extracted from seismic data of 3 or more dimensions (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 7, Jiang teaches the limitations as indicated above. Further, Jiang teaches wherein the multi-dimensional seismic data set is selected from the group consisting of 3D seismic data and 3D data extracted from seismic data of 4 or more dimensions (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 9, Jiang teaches the limitations as indicated above. Further, Jiang wherein the multi-dimensional seismic data set comprises multiple attributes (see “Seismic Attributes”, section 1.1.3; “AlexNet” e.g. use of color channels, section 2.3.2; “VGG Net” e.g. use of color channels, section 2.3.3).
	Regarding claim 10, Jiang teaches the limitations as indicated above. Further, Jiang wherein the multiple attributes comprise 3 color channels (see “Seismic Attributes”, section 1.1.3; “AlexNet” e.g. use of color channels, section 2.3.2; “VGG Net” e.g. use of color channels, section 2.3.3; Fig. 1.6).
	Regarding claim 11, Jiang teaches the limitations as indicated above. Further, Jiang wherein the prediction is made on a 1D seismic array from an input dimension of at least 2 (see “2D and 3D patches”, Abstract; Fig. 1.2.; see “automatically extract faults and channel structures”, see Introduction; see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 12, Jiang teaches the limitations as indicated above. Further, Jiang wherein the prediction is made on a 2D seismic array from an input dimension of at least 3 (see “2D and 3D patches”, Abstract; Fig. 1.2.; see “automatically extract faults and channel structures”, see Introduction; see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1).
	Regarding claim 16, Jiang teaches the limitations as indicated above. Further, Jiang wherein the backpropagation-enabled process is a deep learning process (see “Deep Convolution Neural Networks”, Title; see “2D and 3D convolutional neural networks (CNN)”, Abstract).
	Regarding claim 17, Jiang teaches the limitations as indicated above. Further, Jiang wherein the backpropagation-enabled process is a supervised segmentation process, comprising the steps of localizing, identifying and labeling classes of the subsurface feature (see “the acquired raw seismic traces are process in order to generate a data volume including a series of detailed images…a detailed analysis of underground geology”, section 1.1, Fig. 1.1.).  
	Regarding claim 18, Jiang teaches the limitations as indicated above. Further, Jiang wherein the backpropagation-enabled process is selected from the group consisting of supervised, semi-supervised, unsupervised processes and combinations thereof (see “the acquired raw seismic traces are process in order to generate a data volume including a series of detailed images…a detailed analysis of underground geology”, section 1.1; Fig. 1.1).
	Regarding claim 19, Jiang teaches the limitations as indicated above. Further, Jiang wherein the multidimensional seismic data set is comprised of seismic data selected from the group consisting of field-acquired data, synthetic data, and combinations thereof (see “seismic data is acquired onshore or offshore”, section 1.1; Fig. 1.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in Non-Patent Literature “Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks” (see IDS filed 11 MAR 2021) as applied to claim 1 above, and further in view of Salman et al. in U.S. Patent Publication 2019/0383965 (provisional filing date 09 FEB 2017).
	Regarding claim 4, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the input dimension is at least 4, and the prediction dimension is selected from the group consisting of 1, 2 and 3 dimensions.
	Salman et al. teaches “A method can include selecting a type of geophysical data…generating synthetic geophysical data based at least in part on the algorithm; training a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework; receiving acquired geophysical data for a geologic environment; implementing the trained deep learning framework to generate interpretation results for the acquired geophysical data” (Abstract) wherein the input dimension is at least 4, and the prediction dimension is selected from the group consisting of 1, 2 and 3 dimensions (see “Various operations as explained for 2D data may be applicable for 3D and/or 4D data”, [0088]; see “processing time lapse geophysical data such as 4D seismic data”, [0194]).
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 4-dimension input when identifying geological structures as taught in Salman et al. in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
	Regarding claim 13, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the prediction is made on a 3D seismic array from an input dimension of at least 4.
	Salman et al. teaches “A method can include selecting a type of geophysical data…generating synthetic geophysical data based at least in part on the algorithm; training a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework; receiving acquired geophysical data for a geologic environment; implementing the trained deep learning framework to generate interpretation results for the acquired geophysical data” (Abstract) wherein the prediction is made on a 3D seismic array from an input dimension of at least 4 (see “Various operations as explained for 2D data may be applicable for 3D and/or 4D data”, [0088]; see “processing time lapse geophysical data such as 4D seismic data”, [0194]).
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 4-dimension input when identifying geological structures as taught in Salman et al. in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
Claim(s) 5, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in Non-Patent Literature “Detecting Geological Structures in Seismic Volumes Using Deep Convolutional Neural Networks” (see IDS filed 11 MAR 2021) as applied to claim 1 above, and further in view of Poole in U.S. Patent 10,169,652.
	Regarding claim 5, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the input dimension is at least 5, and the prediction dimension is selected from the group consisting of 1, 2, 3 and 4 dimensions.
	Poole teaches “method for processing seismic data may include receiving input seismic data (di) comprising N spatial coordinates, where the input seismic data is in a first spatial domain, expanding the N spatial coordinates of the input seismic data (di) to N′ modified spatial coordinates, where N′ is greater than N, to provide spatially expanded seismic data (de) that is in a second spatial domain, transforming the spatially expanded seismic data (de) to a model domain to provide model domain data (dm), and generating a final image (df) of a subsurface using the model domain data (dm)” (Abstract) wherein “FIG. 10 compares the results of conventional 5D regularization with spatially expanded (i.e., 6D) regularization achieved via the methods disclosed herein… The generated input seismic data was also processed via conventional 5D techniques (i.e., without spatial expansion). The results of the two techniques are shown in the first two panels of FIG. 10 (labeled 5D and 6D respectively)” (input dimension is at least 5, and the prediction dimension is selected from the group consisting of 1, 2, 3 and 4 dimensions column 11 lines 40 – column 12 line 6, Fig. 10). Poole establishes using 5D input in seismic data processing to analysis subsurface images for improving accuracy as part of the ordinary ability of one skilled in the art.
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 5-dimension input when processing seismic data for subsurface analysis as taught in Poole in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
	Regarding claim 8, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the multi-dimensional seismic data set is selected from the group consisting of 4D seismic data and 4D data extracted from seismic data of 5 or more dimension.
	Poole teaches “method for processing seismic data may include receiving input seismic data (di) comprising N spatial coordinates, where the input seismic data is in a first spatial domain, expanding the N spatial coordinates of the input seismic data (di) to N′ modified spatial coordinates, where N′ is greater than N, to provide spatially expanded seismic data (de) that is in a second spatial domain, transforming the spatially expanded seismic data (de) to a model domain to provide model domain data (dm), and generating a final image (df) of a subsurface using the model domain data (dm)” (Abstract) wherein “FIG. 10 compares the results of conventional 5D regularization with spatially expanded (i.e., 6D) regularization achieved via the methods disclosed herein… The generated input seismic data was also processed via conventional 5D techniques (i.e., without spatial expansion). The results of the two techniques are shown in the first two panels of FIG. 10 (labeled 5D and 6D respectively)” (wherein the multi-dimensional seismic data set is selected from the group consisting of 4D seismic data and 4D data extracted from seismic data of 5 or more dimension column 11 lines 40 – column 12 line 6, Fig. 10). Poole establishes using 5D input in seismic data processing to analysis subsurface images for improving accuracy as part of the ordinary ability of one skilled in the art.
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 5-dimension input when processing seismic data for subsurface analysis as taught in Poole in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
	Regarding claim 14, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the prediction is made on a 4D seismic array from an input dimension of at least 5.
	Poole teaches “method for processing seismic data may include receiving input seismic data (di) comprising N spatial coordinates, where the input seismic data is in a first spatial domain, expanding the N spatial coordinates of the input seismic data (di) to N′ modified spatial coordinates, where N′ is greater than N, to provide spatially expanded seismic data (de) that is in a second spatial domain, transforming the spatially expanded seismic data (de) to a model domain to provide model domain data (dm), and generating a final image (df) of a subsurface using the model domain data (dm)” (Abstract) wherein “FIG. 10 compares the results of conventional 5D regularization with spatially expanded (i.e., 6D) regularization achieved via the methods disclosed herein… The generated input seismic data was also processed via conventional 5D techniques (i.e., without spatial expansion). The results of the two techniques are shown in the first two panels of FIG. 10 (labeled 5D and 6D respectively)” (the prediction is made on a 4D seismic array from an input dimension of at least 5 column 11 lines 40 – column 12 line 6, Fig. 10). Poole establishes using 5D input in seismic data processing to analysis subsurface images for improving accuracy as part of the ordinary ability of one skilled in the art.
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 5-dimension input when processing seismic data for subsurface analysis as taught in Poole in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
	Regarding claim 15, Jiang teaches the limitations as indicated above. Further, Jiang teaches input dimension is at least 2 or 3 (see e.g.  2D and 3D datasets, linear features like faults and channels, and 2D test results, section 3 Methods & Fig. 3.1). Jiang differs from the claimed invention in that it is silent regarding wherein the prediction is made on a 5D seismic array from an input dimension of at least 6.
	Poole teaches “method for processing seismic data may include receiving input seismic data (di) comprising N spatial coordinates, where the input seismic data is in a first spatial domain, expanding the N spatial coordinates of the input seismic data (di) to N′ modified spatial coordinates, where N′ is greater than N, to provide spatially expanded seismic data (de) that is in a second spatial domain, transforming the spatially expanded seismic data (de) to a model domain to provide model domain data (dm), and generating a final image (df) of a subsurface using the model domain data (dm)” (Abstract) wherein “FIG. 10 compares the results of conventional 5D regularization with spatially expanded (i.e., 6D) regularization achieved via the methods disclosed herein… The generated input seismic data was also processed via conventional 5D techniques (i.e., without spatial expansion). The results of the two techniques are shown in the first two panels of FIG. 10 (labeled 5D and 6D respectively)” (wherein the prediction is made on a 5D seismic array from an input dimension of at least 6 column 11 lines 40 – column 12 line 6, Fig. 10). Poole establishes using 6D input in seismic data processing to analysis subsurface images for improving accuracy as part of the ordinary ability of one skilled in the art.
	It would have obvious to one of ordinary skill in the art at the effective filing date of the invention to have utilized an at least 6-dimension input when processing seismic data for subsurface analysis as taught in Poole in the technique of identifying geological structures of Jiang with a reasonable expectation that it would result in improving the process of analyzing the acquired data to identifying geological structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Abma in U.S. Patent Publication 2009/0292476 teaches “ It should also be noted that a 3D dataset can be thought of as being made up of a 5D data set that has been reduced in dimensionality by stacking it into a 3D image. The dimensions are typically time (or depth “z”), “x” (e.g., North-South), “y” (e.g., East-West), source-receiver offset in the x direction, and source-receiver offset in the y direction. While the examples here may focus on the 2D and 3D cases, the extension of the process to four, five, or six dimensions is straightforward” (emphasis added [0006]; [0043]).
	Aarre et al. in Foreign Patent Document CN 110462445 teaches “…generating synthetic geophysical data based at least in part on the algorithm; training a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework; receiving acquired geophysical data for a geologic environment…” (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/           Primary Examiner, Art Unit 2857